Citation Nr: 0421275	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  01-07 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury with arthritis. 

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1954 to 
November 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied claims 
for service connection for residuals of a left knee injury 
with arthritis and service connection for hypertension.  The 
veteran entered a notice of disagreement with this decision 
in November 2000; the RO issued a statement of the case in 
November 2000; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in September 2001. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all relevant evidence designated by the 
appellant in order to assist in substantiating the claims for 
VA compensation benefits, and provided notice regarding 
alternative methods of obtaining service medical records.

2.  The preponderance of the evidence demonstrates that the 
veteran's diagnosed disability of left knee arthritis was not 
present during service or for many years thereafter, and it 
is not linked to any incident of active service.   

3.  The preponderance of the evidence demonstrates that the 
veteran's diagnosed disability of hypertension was not 
present during service or for many years thereafter, and it 
is not linked to any incident of active service.   




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a left knee injury with arthritis have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).  

2.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision and statement of the case, the RO 
advised the veteran of what must be demonstrated to establish 
service connection for residuals of a left knee injury with 
arthritis and service connection for hypertension.  A May 
2003 RO letter notified the veteran what must be demonstrated 
to establish service connection on these claims, and 
requested from the veteran copies of any records or documents 
he had regarding these claims.  

In the May 2003 letter, the RO advised the veteran what 
evidence had been received, that VA would request any 
information or evidence the veteran wanted VA to obtain, 
including any medical evidence from his doctors about which 
he told VA, and requested the veteran to provide information 
regarding medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) and 
a VA Form 21-4138 for this purpose.  The RO also sent the 
veteran a NA Form 13055 to assist in obtaining service 
medical records from sources other than the service 
department.  Thus, the veteran has been advised which portion 
of evidence is to be provided by him and which portion VA 
will attempt to obtain in accordance with 38 U.S.C.A. 
§ 5103(a).  These documents show that the appellant was 
notified of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio, 16 Vet. App. 
at 183. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal; however, the original RO decision 
that is the subject of this appeal was entered in September 
2000, before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967)).  See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Court shall "take due account of 
the rule of prejudicial error").   

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in May 
2003 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claims.  In the May 2003 letter, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  In a letter 
informing him that his appeal had been certified to the 
Board, the RO informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date of 
the letter, or the date that the Board promulgated a decision 
in his case, whichever came first.  In light of the fact that 
the National Personnel Records Center (NPRC) indicated that 
the veteran's service records had probably been destroyed in 
a fire at NPRC in 1973, the RO also specifically requested 
the veteran to send any copies of service records that he had 
in his possession, and to identify any known location of 
service medical records, as well as other information that 
could aid in locating service records from alternative 
sources.  In the case of the veteran's claim, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has made attempts to obtain all service medical 
records and all indicated post-service medical records.  In 
light of the fact the NPRC indicated that the veteran's 
service records had probably been destroyed in a fire at NPRC 
in 1973, the RO also sent the veteran a NA Form 13055 to 
assist in obtaining service records from other sources; 
requested the veteran to send any copies of service records 
that he had in his possession; asked the veteran to identify 
any known location of service medical records; asked the 
veteran to identify the in-service hospital; and asked the 
veteran to identify his duty stations when treated in 
service.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

As the basis of this decision is that the veteran did not 
have a chronic disability of left knee arthritis or 
hypertension in service or until many years after service, no 
further examination or a nexus opinion would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In addition, the Board finds that the 
medical evidence of record is sufficient for VA to make a 
decision on the veteran's claims.  The medical evidence of 
record includes medical histories presented by the veteran to 
medical examiners, current clinical findings, and medical 
diagnoses regarding left knee arthritis and hypertension.  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional evidence is 
required by the new statute and regulations.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, certain chronic diseases, including arthritis 
and cardio-vascular disease, may be presumed to have been 
incurred during service if manifest to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a compensable 
degree within the prescribed period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

The veteran contends generally that his left knee arthritis 
is due to an incident of left knee injury during service, and 
that high blood pressure began in service.  On his September 
1999 Application for Compensation, the veteran wrote that he 
had sustained a left knee injury (dislocation, torn 
cartilage) during service in Germany in about 1955, and that 
high blood pressure was noted in service in about 1956. 

In this case, the veteran's service medical records are 
unavailable, having been destroyed in a fire at the NPRC in 
1973.  The Board recognizes that there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  Because the 
service medical records are unavailable, the Board has 
carefully considered the veteran's statements of in-service 
left knee injury and high blood pressure readings and the lay 
statements he submitted in support of his claims for service 
connection.  

The record reflects that the veteran currently has a left 
knee disability of osteoarthritis and a diagnosis of 
hypertension.  Private medical records dated from May 1996 to 
July 1997 reflect that the veteran has a diagnosed left knee 
disability of severe degenerative osteoarthritis based on X-
Ray findings.  Private medical records dated from September 
1999 to March 2000 reflect a medical diagnosis of 
hypertension.  

Post-service private medical records from W.S., M.D., dated 
from May 1996 to July 1997 reflect that during treatment for 
the left knee in May 1996 the veteran reported having left 
knee pain for "several years."  The May 1996 treatment 
entry is negative for any report by the veteran of a left 
knee injury during service, of chronic left knee disorder in 
service, or continuous left knee symptoms in the post-service 
period until decades after service.  These private medical 
records reflect a diagnosis of left knee osteoarthritis.  
These private medical records are negative for any history, 
complaints, findings, or diagnosis regarding high blood 
pressure or hypertension. 

In September 1999, the veteran submitted his Application for 
Compensation based on service connection for a left knee 
disability.  At that time, pursuant to his claim for 
compensation, the veteran first presented the history of 
having sustained a left knee injury (dislocation, torn 
cartilage) during service in Germany in about 1955.  He 
repeated this history during the pendency of the claim in 
September 2000, adding that he had been hospitalized in 1955 
in Augsburg, Germany.  

A September 1999 entry in private treatment records from the 
Family and Industry Medical Center (dated from September 1999 
to March 2000) reflects a 10 year history of hypertension.  
These private treatment records also reflect that the veteran 
had osteoarthritis of both knees.  

In his September 2001 substantive appeal and accompanying 
statement, the veteran wrote that in 1955, while riding 
outside of an M5 tank on cobblestone with ice and snow, the 
tank slid into an embankment and threw him off, which 
resulted in two weeks of hospitalization and treatment, with 
subsequent follow-up visits.  In his September 2001 
substantive appeal, the veteran also wrote that beginning the 
first year after discharge from service he went to a private 
doctor for a couple of years, and this doctor died in 1960 or 
1961; in about May 1965 the veteran received treatment from 
Wadsworth VA Hospital in Los Angeles, where he was 
hospitalized for nine months at some time between 1965 and 
1967; and that he subsequently received follow-up care for 
high blood pressure.  

In a lay statement received in September 2001, the veteran's 
wife wrote that she had known the veteran since 1960; in 1960 
the veteran was having difficulty standing; the veteran had a 
knee injury and deformed toes; the veteran told her he had 
injured his left leg in a fall during service in Germany, and 
then was in a jeep accident (time frame unspecified) that 
injured both knees and caused problems with the left knee; 
and the veteran was treated at Wadsworth VA Hospital between 
1965 and 1978.  The wife's statement did not mention high 
blood pressure at any time.  

In a lay statement received in September 2001, a friend of 
the veteran wrote that he had known the veteran since 1959; 
the veteran was having trouble walking on his left leg; the 
veteran told him that he had slipped in icy conditions and 
fell while working on a tank in Germany in the winter, and 
that this fall caused the injury to his knee; and the 
veteran's left knee condition had deteriorated through the 
years.  The friend's statement did not mention high blood 
pressure at any time.  

After a review of all the lay and medical evidence of record, 
whether or not specifically identified in this decision, the 
Board finds that a preponderance of the evidence demonstrates 
that the veteran's currently diagnosed disabilities of left 
knee arthritis and hypertension were not present during 
service or for many years thereafter, and are not linked to 
any incident of active service.  The medical evidence of 
record demonstrates current disabilities of the left knee and 
hypertension.  The private medical evidence dated from May 
1996 to July 1997 reflects that the veteran currently has a 
left knee disability of osteoarthritis.  Private treatment 
records dated from September 1999 to March 2000 reflects a 
diagnosis of hypertension.    

Turning to the question of whether the veteran had a chronic 
left knee disability or hypertension during service, the 
Board finds that the veteran did not have either disability 
during that time.  The veteran's more recent statements of 
in-service injury, and lay statements in support of his 
claim, must be weighed against the unfavorable evidence that 
weighs against his claims for service connection.  

With regard to the question of the occurrence of a left knee 
injury in service, the Board finds the veteran's reporting of 
history regarding the left knee for treatment purposes in May 
1996 to be more probative than his later reporting pursuant 
to compensation of a left knee injury and fall from a tank 
during his active duty service in 1955.  In May 1996, because 
the veteran was seeking medical treatment for his left knee, 
the veteran had an interest in providing an accurate history; 
an accurate history is an important component upon which 
would be based a proper diagnosis and proper treatment for 
left knee symptomatology.  At this reporting during treatment 
in May 1996, the veteran had the opportunity to provide a 
history of in-service left knee injury and fall from a tank, 
chronic left knee pain or symptoms during service, and 
continuous left knee pain or symptoms after service discharge 
and for the following post-service years; he did not.  
Instead, in May 1996 the veteran reported only a "several 
year" history of left knee pain, and no report of left knee 
injury.  It was not until over three years later, when the 
veteran decided to pursue a claim for compensation for left 
knee disability, that the veteran offered for the first time 
the history of having fallen from a tank and left knee injury 
in service in 1955, and submitted lay statements in support 
of his claim.  

The lay statements from the veteran's wife and friend are no 
more probative of the question of in-service left knee injury 
or symptomatology than the veteran's own reporting beginning 
in September 1999 because these lay statements are based on 
the veteran's reporting of events in service, and were not 
based on contemporaneous observation of in-service 
symptomatology; neither the veteran's wife nor friend knew 
him until 2 to 3 years after service.  Neither lay statement 
reflects when the veteran told them of a left knee injury in 
service.  Both lay statements were made at the request of the 
veteran in 1999 after he had entered his claim for 
compensation.  

Assuming the veteran's left knee pain started several years 
before he sought treatment in May 1996, as the veteran 
reported for treatment purposes in May 1996, the record is 
negative for any medical evidence of post-service left knee 
complaints or treatment for over 30 years after service.  
Likewise, the record is negative for any lay evidence of left 
knee symptomatology at any time from service separation in 
1957 to 1999.  

Even assuming, arguendo, that the veteran fell from a tank in 
service in 1955 in icy conditions while in Germany, the 
weight of the credible evidence does not demonstrate a 
chronic left knee disability in service.  The veteran's own 
statements do not assert that a left knee disorder continued 
during service, or that a left knee injury manifested 
osteoarthritis either in service or within one year of 
service discharge.  The diagnosis of osteoarthritis of the 
left knee is a medical diagnosis, and the first medical 
diagnosis of osteoarthritis of the left knee is shown in 
1996, notably decades after service.  

The wife's lay statement also reflects that, in addition to 
the first left leg injury, the veteran suffered a subsequent 
left knee injury (bilateral knee injury) at some unspecified 
time; the wife thought this was a jeep accident in service, 
at which time the veteran sustained frost bite of the feet.  
The record does not reflect that the veteran has ever claimed 
service connection for residuals of a frost-bite in service.  
The veteran himself does not mention the occurrence of a 
second left knee injury or an in-service jeep accident.  When 
the wife's lay statement is read in light of the veteran's 
reporting of a single left knee accident in service, such a 
reading even raises the question as to whether the report of 
a second left knee injury was a post-service injury, even 
though the veteran's wife may have thought it might have been 
an in-service event.  The lay statement from the veteran's 
spouse also indicates that the veteran's left knee 
symptomatology worsened after the jeep incident.  The medical 
evidence reflects that the veteran has bilateral knee 
osteoarthritis.  

On the question of occurrence of hypertension in service, the 
Board finds the veteran's September 1999 reporting of a 10 
year history of hypertension to be more highly probative than 
his later reporting of high blood pressure readings during 
his active duty service.  The veteran has asserted some 
elevated blood pressure readings in service.  The Board notes 
that neither of the supporting lay statements - both of which 
relayed what the veteran told them about in-service events 
and which referenced the veteran's condition a few years 
after service - even mentioned any complaints of high blood 
pressure by the veteran at any time or that the veteran 
experienced high blood pressure readings in service or at any 
time after service. Because the September 1999 reporting of a 
10 year history of hypertension was presented by the veteran 
for treatment purposes, and in light of the absence of 
mention of hypertension in either of the lay statements, as 
well as the absence of medical evidence or other lay evidence 
of hypertension in the post-service period until decades 
after service, the Board finds that the veteran's September 
1999 reporting of a 10 year history of hypertension to be 
more highly probative than his later reporting of high blood 
pressure readings during his active duty service.  

Even assuming, arguendo, that the veteran had elevated blood 
pressure readings during service, the weight of the credible 
evidence does not demonstrate the occurrence of a chronic 
disability of hypertension in service.  The veteran did not 
indicate what diastolic or systolic blood pressure readings 
allegedly constituted high blood pressure readings during 
service.  The veteran is not competent to diagnose 
hypertension.  Moreover, hypertension is defined as 
persistently high arterial blood pressure.  See Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981).  While 
the veteran is competent to report and describe to a medical 
professional the in-service events or symptomatology, as well 
as symptoms he experiences at any time, it is the province of 
health care professionals to enter conclusions which require 
medical opinions, including a medical diagnosis 
(osteoarthritis and hypertension) and an opinion as to the 
relationship between a current disability and service.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. at 494-95.  Moreover, assuming, arguendo, that the 
veteran observed elevated blood pressure readings in service, 
an elevated blood pressure reading is a clinical finding and 
not a diagnosed "disability."   

If, as in this veteran's case, chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  See 
38 C.F.R. § 3.303(b) (2003).  In this case, the evidence of 
record reflects that the veteran's osteoarthritis and 
hypertension did not manifest to a compensable degree within 
one year of service separation, or until many years after 
service.  As the analysis above reflects, the veteran's 
osteoarthritis of the left knee was first diagnosed in 1996, 
and hypertension was first diagnosed in late 1999.  With 
regard to the lay statements to the effect that the veteran 
had some trouble walking in 1959 or 1960, neither statement 
explicitly asserts that the veteran's left knee 
symptomatology was continuous in the post-service period.  
Neither statement asserts with any specificity what the left 
leg symptomatology was.  While the veteran's wife or friend 
is competent to report and describe to a medical professional 
the symptoms they observed the veteran experience at any 
time, neither is competent to diagnose osteoarthritis or 
hypertension, or offer an opinion as to the relationship 
between a current disability and service.  See Grottveit, 5 
Vet. App. at 93; Espiritu at 494-95.  For these reasons, the 
Board finds that the veteran did not experience continuous 
left knee disability, including osteoarthritis, or 
hypertension symptomatology in the post-service period until 
decades after service separation.  

The medical evidence shows no diagnosis of left knee 
osteoarthritis or hypertension during service or for many 
years thereafter, and no continuous post-service 
symptomatology of left knee osteoarthritis or hypertension; 
however, service connection may still be established if the 
weight of the competent medical evidence demonstrates that 
the veteran's hypertension or left knee disability is 
etiologically related to his active service.  See 38 C.F.R. § 
3.303(d).  On the question of whether the veteran's current 
left knee disability or hypertension is etiologically related 
to any injury or disease in service, the Board finds that the 
veteran did not have a chronic left knee disability or 
hypertension (persistently high arterial blood pressure) in 
service to which the currently diagnosed left knee 
osteoarthritis or hypertension could be related.  For these 
reasons, the Board finds that the criteria for entitlement to 
service connection for residuals of a left knee injury with 
arthritis and entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of either of these 
issues on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of a left knee injury with 
arthritis is denied.

Service connection for hypertension is denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



